Having reviewed the petition and the answer to the petition,
                we conclude that our intervention by extraordinary writ is not warranted.
                See Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d
                at 851. Accordingly, we
                             ORDER the petition DENIED.'




                                                                                            J.
                                                             Hardesty




                                                              Parraguirre


                                                                                             J.




                cc: Hon. Deborah Schumacher, District Judge, Family Court Division
                     Cynthia C. Lu, Court Master, Family Court Division
                     Jerry L.O.
                     Washoe County District Attorney
                     Washoe District Court Clerk




                      1 We  deny the motion to seal filed by real party in interest. Other
                than redacting petitioner's name in this order, we are not persuaded that
                the grounds for sealing or redacting this entire file have been established.
                See SRCR 3(4). We also deny as moot petitioner's motion for a stay, and
                deny all other requests for relief asserted in petitioner's multiple filings in
                this court.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A